MEMORANDUM OPINION
                                         No. 04-11-00651-CV

                     SIX THOUSAND FIFTY-NINE DOLLARS ($6,059.00),
                                United States Currency,
                                      Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-02296
                             Honorable Michael Peden, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 30, 2011

DISMISSED

           A copy of appellant’s notice of appeal was filed in this court on September 7, 2011. On

that date, the clerk of the court notified the appellant in writing that our records do not reflect

payment of the filing fee in the amount of $175.00, and that the filing fee was to be paid on or

before September 19, 2011. The fee was not paid. On October 18, 2011, we issued a show

cause order instructing appellant to pay the $175.00 filing fee to the clerk of this court on or

before October 28, 2011, or the appeal would be dismissed for failure to comply with the court’s
                                                                            04-11-00651-CV


order. See TEX. R. APP. P. 5, 42.3(c). Appellant has failed to pay the $175.00 filing fee.

Therefore, we dismiss the appeal. TEX. R. APP. P. 42.3(c).



                                                             PER CURIAM




                                              -2-